Exhibit 10.2

Execution Version

ADDENDUM TO THE

AMENDED AND RESTATED ACID PURCHASE AGREEMENT

This Addendum (the “Addendum”) to the Amended and Restated Acid Purchase
Agreement, dated March 23, 2000 (the “MGA Supply Agreement”), is entered into
and effective as of June 29, 2018 (the “Effective Date”) among Innophos, Inc., a
Delaware corporation, as the successor in interest under the Agreement to Rhodia
Inc. (“Innophos”), PCS Sales (USA), Inc., a Delaware Corporation (“PCSS”), and
PCS Nitrogen Fertilizer, L.P., a Delaware limited partnership (“PCSN” and,
together with PCSS, “PCS”).

WHEREAS, concurrently with the execution of this Addendum, Innophos, PCS are
entering into that certain (i) Termination Agreement, providing for, among other
things, the termination of the MGA Supply Agreement upon the satisfaction of
certain conditions set forth therein (the “Termination Agreement”) and
(ii) Transition PPA Supply Agreement, providing for the temporary supply of low
alkali purified wet phosphoric acid (the “Transitional PPA Supply Agreement”);
and

WHEREAS, Innophos and PCS wish to amend the MGA Supply Agreement to, among other
things, (i) update the term of the MGA Supply Agreement and (ii) include a fee
sharing arrangement with respect to the Geismar Plant maintenance.

NOW, THEREFORE, in consideration of the above it is agreed as follows:

 

I. Update to Term

Sections 9 and 10 are amended by adding the following at the end of each of
those sections as a new Section 9.5 and Section 10.5:

Final Term; Termination. Except as otherwise provided in Section 21.18, this
Agreement (including as it relates to the Additional Requirements) shall
terminate automatically, without any notice or other action by either party, on
the Termination Date (as defined in the Termination Agreement). Subject to
Section 13.2(i), in connection with any anticipated Conditional Shutdown (as
defined in the Termination Agreement) or Maintenance Shutdown (as defined in
Section 13.2), the parties shall use reasonable best efforts to coordinate the
shutdown of the Geismar Plant according to a sequencing plan that is consistent
with Article 2 of the Termination Agreement.

 

II. Definitions

Section 1 is amended by adding the following at the end of that section:

 

1.4 “Addendum” means the addendum to this Agreement, dated June 29, 2018.

 

1.5 “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks are authorized or required to be closed in Chicago, Illinois, New
York, New York or Geismar, Louisiana. The parties acknowledge, understand and
agree that if a party is obligated to take any action hereunder on a day that is
not a Business Day, performance by such party shall be excused until the next
Business Day.

 

1.6 “Governmental Authority” means any government or political subdivision or
regulatory body, whether federal, state, local or foreign, or any agency,
bureau, board, commission, department or instrumentality of any such government
or political subdivision or regulatory authority, or any federal state, local or
foreign court or tribunal or arbitral body.



--------------------------------------------------------------------------------

1.7 “Proceedings” means any action, suit or legal, civil, criminal,
administrative, arbitration, mediation or other alternative dispute resolution
proceeding.

 

1.8 The terms “Ancillary Agreements,” “Closure Date”, “Conditional Shutdown,”
“Existing Services Agreement,” “New PPA Supply Agreement,” “Sulfuric Acid Tank
Equipment,” “Termination Agreement,” “Termination Date,” “Termination Payment,”
“Innophos Releasing Parties” and “PCS Releasing Parties” shall have the same
meaning ascribed to them in the Addendum.

 

III. Force Majeure

Section 13.1 is amended by adding the following as a new Section 13.1(f):

 

(f) The parties acknowledge, understand and agree that Section 13.1 is in all
respects subject to the provisions of Section 13.2.

 

IV. Fee Sharing Arrangement

Section 13 is amended by adding the following at the end of that section:

13.2 Maintenance of Geismar Plant

(a) Subject to Section 21.18 and the cost sharing mechanism set forth in this
Section 13.2, from and after the Effective Date, PCS shall continue to undertake
the maintenance of the Geismar Plant (including any maintenance required to
address a force majeure event under Section 13.1) that is required to safely
operate the Geismar Plant until December 31, 2018 (such maintenance, the
“Geismar Maintenance”), and the Monthly Maintenance Costs (as defined below)
will be allocated among the parties in accordance with this Section 13.2,
provided that PCS will not be obligated to continue to implement Geismar
Maintenance following the Closure Date (as defined in the Termination
Agreement). “Monthly Maintenance Costs” means all internal direct costs, fully
burdened overhead and third-party fees and expenses incurred in connection with
the Geismar Maintenance.

(b) From the Effective Date until the Closure Date (the “Maintenance Term”), PCS
shall be solely responsible for the Monthly Maintenance Costs that, in the
aggregate in any calendar month are less than the Monthly Maintenance Limit.
“Monthly Maintenance Limit” means $816,000.

(c) If the aggregate of the Monthly Maintenance Costs in any calendar month
during the Maintenance Term exceeds the Monthly Maintenance Limit, (i) subject
to clause (d) below, Innophos will be responsible for one-half of the amount
exceeding the Monthly Maintenance Limit (the “Innophos Portion”) and PCS shall
be responsible for one-half of the amount exceeding the Monthly Maintenance
Limit, (ii) PCS will deliver to Innophos on a monthly basis (within ten days of
the last day of the applicable calendar month) a written invoice for the
Innophos Portion, and (iii) Innophos will be required to pay such billed amounts
within 30 days after receipt of the invoice.

(d) Prior to incurring any Monthly Maintenance Costs for Geismar Maintenance
that PCS reasonably anticipates will exceed the Monthly Maintenance Limit in any
calendar month during the Maintenance Term, PCS will provide written notice of
such expenses to Innophos (a “Maintenance Notice”) in accordance with the
notification protocol in Exhibit A. Innophos hereby agrees to pay up to $50,000
in respect of the Innophos Portion of any Monthly Maintenance Costs exceeding
the Monthly Maintenance Limit (“Pre-Approved Cap”), and PCS shall not require
any prior approvals from Innophos to undertake the Geismar Maintenance involving
expenses under the Pre-Approved Cap. For any additional expense exceeding the
Pre-Approved Cap, Innophos shall advise PCS within three Business Days after
receiving a

 

2



--------------------------------------------------------------------------------

Maintenance Notice if it is unwilling to pay the Innophos Portion (a “Rejection
Notice”); provided, that if PCS is seeking approval for Geismar Maintenance on
an emergency basis, PCS shall provide the Maintenance Notice via telephone to
the Required Contacts and the Required Contacts must provide a Rejection Notice
in writing or by telephone as soon as reasonably practicable but no later than
24 hours after PCS delivers such Maintenance Notice. If Innophos does not
deliver a Rejection Notice within three Business Days after receipt of the
Maintenance Notice (or, in the case of an emergency situation, as soon as
reasonably practicable but no later than 24 hours after the Maintenance Notice
is delivered by PCS), then Innophos shall be deemed to have elected to pay the
Innophos Portion, in which case PCS shall be required to undertake such Geismar
Maintenance in accordance with the terms of this Section 13.2. If a Rejection
Notice is delivered, (i) Innophos shall not be responsible to pay the Innophos
Portion of such expenses and (ii) PCS shall not be required to undertake such
Geismar Maintenance and may permanently shut down the Geismar Plant without any
further obligation to provide Green Acid to Innophos or accept Raffinate, except
as set forth in Section 13.2(e) (a “Maintenance Shutdown”). “Required Contacts”
means the representatives of Innophos identified on Exhibit A.

(e) Upon the occurrence of (i) a Maintenance Shutdown or (ii) a temporary delay
of production at the Geismar Plant in connection with a force majeure event
under Section 13.1(a), Innophos shall suspend operation of its plant in Geismar,
Louisiana (the “Innophos Geismar Plant”) within 48 hours after receipt of a
notice of temporary delay in production pursuant to Section 13.1(d) or issuance
by Innophos of a Rejection Notice (the “Specified Time Period”) in order to
minimize the generation of Raffinate (the “Innophos Suspension Obligation”). If
Innophos effectuates the Innophos Suspension Obligation within the Specified
Time Period, PCS will be solely responsible for the costs of disposing of any
remaining Raffinate in the possession of Innophos that PCS cannot consume. If
Innophos fails to effectuate the Innophos Suspension Obligation within the
Specified Time Period, then notwithstanding anything to the contrary in this
Agreement (as modified by the Addendum), (i) Innophos will be solely responsible
for the costs of disposing of any Raffinate produced at the Innophos Geismar
Plant after the Specified Time Period that PCS cannot process in the ordinary
course at the Geismar Plant, and (ii) Innophos shall indemnify and hold harmless
PCS and its affiliates from all losses, claims, liabilities and obligations
whatsoever arising out of the failure by Innophos to effectuate the Innophos
Suspension Obligation within the Specified Time Period, including the costs of
disposing of any Raffinate present at the Innophos Geismar Plant.

(f) At the conclusion of the Maintenance Term, PCS will perform a true-up
calculated as follows:

(i) PCS will determine the “Total Maintenance Limit,” calculated as follows: (i)
$816,000, multiplied by (ii) the number of full or partial calendar months
during the Maintenance Term.

(ii) PCS will determine the “Total Geismar Maintenance Cost,” calculated by
aggregating all Monthly Maintenance Costs incurred during the Maintenance Term.

(iii) PCS will determine the “Total Innophos Portions,” calculated by
aggregating all Innophos Portions through the time of calculation.

(iv) If the sum of the Total Geismar Maintenance Cost plus the Total Innophos
Portions is less than the Total Maintenance Limit, PCS will refund the Total
Innophos Portions to Innophos within 30 days of the completion of the true-up
calculation described above.

 

3



--------------------------------------------------------------------------------

(v) If the Total Geismar Maintenance Cost plus the Total Innophos Portions
exceeds the Total Maintenance Limit, Innophos will be entitled to a refund from
PCS, calculated as follows, provided that the result is a positive number:

Total Innophos Portions minus ((Total Geismar Maintenance Cost minus Total
Maintenance Limit) divided by two)

 

  •   Solely for the purposes of illustration, if the aggregate of the Monthly
Maintenance Costs in the (i) first month of the Maintenance Term is $1,150,000,
(ii) second month of the Maintenance Term is $500,000, and (iii) third month of
the Maintenance Term is $950,000, PCS will have invoiced Total Innophos Portions
equal to $234,000.

 

  •   The Total Geismar Maintenance Cost was $2,600,000.

 

  •   The Total Maintenance Limit was $2,448,000.

 

  •   The excess of the Total Geismar Maintenance Cost over the Total
Maintenance Limit was $152,000.

 

  •   $234,000 minus ($152,000 / 2) = $158,000 refund due to Innophos.

(g) The cost of any given item of maintenance shall be determined in PCS’s
reasonable discretion in good faith; provided, that upon request by Innophos, in
order to allow Innophos to verify such costs, PCS shall provide reasonable
supporting documentation of third-party costs and costs within the applicable
cost center associated with the Geismar Maintenance consistent with the
maintenance cost schedule attached hereto as Exhibit B.

(h) Notwithstanding anything in the Termination Agreement to the contrary, the
agreement in this Section 13.2 regarding maintenance will remain in full force
and effect until it terminates or expires pursuant to the terms herein
(including a termination in connection with Section 21.18(a)).

(i) Notwithstanding anything in this Section 13.2 (or any other provision of
this Agreement) to the contrary, absent a Conditional Shutdown or Maintenance
Shutdown, (i) this Agreement will remain in full force and effect through
July 31, 2021 (or July 31, 2031, if extended by Innophos), (ii) each party will
retain all rights and remedies under this Agreement, and (iii) PCS will not be
obligated to deliver the Termination Payment (as defined in the Termination
Agreement) to Innophos.

 

V. Remedies

Section 21 is amended by adding the following at the end of the section as a new
Section 21.18:

(a) Upon the termination of this Agreement under Section 9.5 or 10.5, the sole
remedy for Innophos under this Agreement shall be the conditional supply of low
alkali purified wet phosphoric acid pursuant to the terms and conditions under
the Transitional PPA Supply Agreement; provided that notwithstanding anything to
the contrary contained in this Agreement, if, prior to the termination of this
Agreement under Section 9.5 or 10.5, PCS has materially breached (i) this
Agreement by failing to (a) undertake the Geismar Maintenance (subject to the
terms and conditions of Section 13.2), (b) supply P2O5 or (c) accept Raffinate,
in each case in accordance with the terms and conditions herein, or (ii) the
Existing Services Agreement (as defined in the Termination Agreement) by failing
to provide services and such failure results in a shutdown of the Innophos
Geismar Plant for at least 30 consecutive calendar days, or any of the Innophos
Releasing Parties files any Proceedings against any of the PCS Releasing
Parties, then (w) the releases and covenant not to sue in Section 8.1 of the
Termination Agreement shall no longer take effect, (x) PCS will not be obligated
to deliver the Termination Payment (as defined in the Termination Agreement),
(y) this Agreement will remain effective through July 31, 2021 (or July 31,
2031, if extended by Innophos) except that Section 13.2 (other than clause (i))
shall no longer apply as of such breach, and each party will retain all rights
and remedies under this Agreement, and (z) PCS may immediately terminate the
Termination Agreement and any or all Ancillary Agreements (as defined in the
Termination

 

4



--------------------------------------------------------------------------------

Agreement), other than the New PPA Supply Agreement. The parties acknowledge,
understand and agree that, notwithstanding anything to the contrary set out in
this Agreement, if PCS temporarily shuts down its Geismar Plant pursuant to
Section 21.18(c) below and, as a consequence, fails to supply P2O5 or accept
Raffinate pursuant to the terms of this Agreement, such failure shall not
constitute a “material breach” pursuant to this Section 21.18(a) so long as PCS
complies with Section 21.18(c).

(b) Subject to the releases, covenant not to sue and survival periods referenced
in Section 8.1 of the Termination Agreement, if Innophos believes in good faith
that PCS has breached any of its obligations under this Agreement or the
Existing Services Agreement (other than a material breach covered in
Section 21.18(a)), then (i) Innophos shall provide written notice to PCS
specifying in reasonable detail the nature of the alleged breach as soon as
reasonably practicable after Innophos becomes aware of the alleged breach or
circumstances that may give rise to a breach, and (ii) PCS shall have three
Business Days to commence its cure of such breach and seven Business Days (from
the date PCS received notice) to cure such breach. Innophos may not assert or
enforce any claim with respect to any alleged breach (other than a material
breach covered in Section 21.18(a)) unless PCS fails to commence its cure of
such alleged breach within three Business Days following PCS’s receipt of the
notice delivered pursuant to the foregoing sentence or cure such alleged breach
within seven Business Days following PCS’s receipt of the notice delivered
pursuant to the foregoing sentence.

(c) Notwithstanding Section 21.18(a) or (b), (i) a temporary shutdown not to
exceed a 24-hour period per calendar week to perform maintenance in the ordinary
course of business consistent with past practice, (ii) a temporary shutdown to
perform emergency maintenance in the ordinary course of business consistent with
past practice that shall not exceed seven consecutive calendar days in any
90-day period and (iii) any other temporary shutdown to perform emergency
maintenance, whether or not related to clauses (i) and (ii), that shall not
exceed seven consecutive calendar days in any 90-day period, shall not
constitute a breach under this Agreement; provided, further that during any
temporary maintenance shutdown in the circumstances set forth in (ii) or (iii),
PCS shall be required to supply to Innophos a volume of purified phosphoric acid
from its Aurora, North Carolina facility to ensure Innophos’ continued
operations, consistent with past practices (so long as PCS provides such
purified phosphoric acid during such period consistent with past practices,
Innophos shall accept such temporary supply of purified phosphoric acid as its
sole and exclusive remedy for PCS’s failure to supply P2O5 to, or to accept
Raffinate from, Innophos during such period).

(d) In consideration for the transfer of ownership of the Sulfuric Acid Tank
Equipment (as defined in the Termination Agreement) under the Termination
Agreement, Innophos shall, effective as of the Termination Date (as defined in
the Termination Agreement), terminate its existing sulfuric acid supply contract
with Eco-Services (the “Eco-Services Agreement”) or otherwise amend the
Eco-Services Agreement to relieve PCS of any further liabilities or obligations,
including any payment or performance obligation or penalty PCS might incur as a
result of the failure to utilize nominated quantities of sulfuric acid under the
Eco-Services Agreement or otherwise triggered in connection with the termination
of the Eco-Services Agreement (including, without limitation, any termination
penalty). Innophos agrees that it shall not take any action to enforce the
provisions of Article 7 of this Agreement providing for penalties for failure to
utilize nominated quantities of sulfuric acid, including under Sections 7.2(b)
and 7.2(c) hereunder, in connection with the Eco-Services Agreement. Innophos
acknowledges, understands and agrees that, from and after the Termination Date,
PCS will have no further obligations under the Eco-Services Agreement.

 

5



--------------------------------------------------------------------------------

VI. Capitalized terms used herein without definition shall have the meanings
given to them in the MGA Supply Agreement. Except to the extent expressly
amended or supplemented by this Addendum, all provisions of the MGA Supply
Agreement remain unchanged and in full force and effect. This Addendum, together
with the Termination Agreement, constitutes the entire understanding of the
parties with respect to the subject matter herein.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this contract to be executed
by their duly authorized representatives effective as of the day and year first
above written.

 

PCS SALES (USA), INC. By:    /s/ Susan Jones   Name: Susan Jones  

Title: Authorized Person and

Executive Vice President, Nutrien Ltd.

 

PCS NITROGEN FERTILIZER, L.P. By:    /s/ Susan Jones   Name: Susan Jones  

Title: Authorized Person and

Executive Vice President, Nutrien Ltd.

 

INNOPHOS, INC. By:    /s/ Kim Ann Mink   Name: Kim Ann Mink, Ph.D.   Title:
Chairman, President and CEO

[Signature Page to Addendum to Amended and Restated Acid Purchase Agreement]